UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54464 THUNDER FUSION CORPORATION (Exact Name of Registrant as specified in its charter) Florida 45-1967797 (State or jurisdiction of Incorporation or organization (I.R.S Employer Identification No.) 150 Rainville Road, Tarpon Springs, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 727-934-9593 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None N/A Securities registered under Section 12(g) of the Exchange Act Common Stock, $0.001 par value (Title of class) Indicate by check mark the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes o No Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act. o Yes o No Note – Checking the box above will not relieve anyregistrantrequired to file reports pursuant to Section 13 or 15 (d) of theExchange Act from their obligations under those Sections. Persons who respond to the collection of information Contained in this form are not required to respond Unless the form displays a current valid OMB control number. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the resistant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation s-K (§ 229.405 of this chapter is not contained herein and will not be contained to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Non-accelerated filer o (Do not check if a smaller company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). x Yes o No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$0.00 Note.—If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court o Yes o No (APPLICABLE ONLY TO CORPORATE REGISTRNTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuer’s Common Stock, $.001 par value, as of August 28, 2013 was 15,000,000 shares DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the documents is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980) NONE THUNDER FUSION CORPORATION ANNUAL REPORT ON FORM 10-K Fiscal Year Ended May 31, 2013 TABLE OF CONTENTS Page Special Note Regarding Forward Looking Statements 4 PART I Item 1. Business 4 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. Mine Safety Disclosures 5 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 10 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A. Controls and Procedures 10 Item 9B. Other Information 11 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13. Certain Relationships and Related Transactions, and Director Independence 15 Item 14. Principal Accounting Fees and Services 15 PART IV Item 15. Exhibits, Financial Statement Schedule 16 Signatures 17 3 Special Note Regarding Forward Looking Statements. This annual report on Form 10-K of Thunder Fusion Corporation f/k/a CCJ Acquisition Corp., for the year ended May 31, 2013 contains certain forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which are intended to be covered by the safe harbors created thereby.To the extent that such statements are not recitations of historical fact, such statements constitute forward looking statements which, by definition involve risks and uncertainties.In particular, statements under the Sections; Description of Business, Management’s Discussion and Analysis of Financial Condition and Results of Operations contain forward looking statements.Where in any forward looking statements, the Company expresses an expectation or belief as to future results or events, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished. The following are factors that could cause actual results or events to differ materially from those anticipated, and include but are not limited to: general economic, financial and business conditions; changes in and compliance with governmental regulations; changes in tax laws; and the cost and effects of legal proceedings. You should not rely on forward looking statements in this annual report.This annual report contains forward looking statements that involve risks and uncertainties.We use words such as “anticipates,” “believes,” “plans,” “expects,” “future,” “intends,” and similar expressions to identify these forward-looking statements.Prospective investors should not place undue reliance on these forward looking statements, which apply only as of the date of this annual report.Our actual results could differ materially from those anticipated in these forward-looking statements. PART I Item 1. Business. Thunder Fusion Corporation f/k/a CCJ Acquisition Corp. (“we”, “us”, “our”, or the “Company”) was incorporated in the State of Florida on April 21, 2011.Since inception, which was April 21, 2011, the Company has been engaged in organizational efforts and obtaining initial financing.The Company was formed as a vehicle to pursue a business combination and had made no efforts to identify a possible business combination.The business purpose of the Company has been to seek the acquisition of or merger with, and existing company.The Company selected May 31 as its fiscal year end. As of May 31, 2013, the Company, based on proposed business activities, is a “blank check” company.The U.S. Securities and Exchange Commission (the “SEC”) defines those companies as “any development stage company that is issuing a penny stock, within the meaning of Section 3 (a)(51) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies.”Under SEC Rule 12b-2 under the Exchange Act, the Company also qualified as a “shell company,” because it had no or nominal assets (other than cash) and no or nominal operations.Many states have enacted statutes, rules and regulations limiting the sale of securities of “blank check” companies in their respective jurisdictions. The Company was organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation.As of our year end, the Company had not entered into any definitive agreement with any party, nor had there been any specific discussions with any potential business combination candidate regarding business opportunities for the Company.Subsequent to our year-end we were subject to a change in control which has resulted in the new majority shareholder and our board of director members causing assets to be assigned to the Company. 4 Item 1A. Risk Factors. Because we are a Smaller Reporting Company, we are not required to provide the information required by this item. Item 1B. Unresolved Staff Comments. NONE Item 2. Properties. We neither rent nor own any properties. We utilize the office space and equipment of our management at no cost. Management estimates such amounts to be immaterial. We currently have no policy with respect to investments or interests in real estate, real estate mortgages or securities of, or interests in, persons primarily engaged in real estate activities. Item 3. Legal Proceedings. We are not currently a party to any legal proceedings nor are any contemplated by us at this time. Item 4. Mine Safety Disclosures. NONE 5 PART II. Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information. No public market for common stock There is presently no public market for our common stock.There is no assurance that a trading market will develop, or, if developed, that it will be sustained.A purchaser of shares may, therefore, find it difficult to resell our securities offered herein should he or she desire to do so when eligible for public resale Holders. On May 31, 2013 there were 3 shareholders of record of our common stock. Dividends. Since inception we have not paid any dividends on our common stock.We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock.Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future.Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Recent Sales of Unregistered Securities. NONE Item 6. Selected Financial Data. The registrant qualifies as a smaller reporting company, as defined by Rule 229.10(f)(1) and is not required to provide the information required by this Item. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contain forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth under “Risk Factors” and elsewhere in this report.The management’s discussion, analysis of financial condition, and results of operations should be read in conjunction with our financial statements and notes thereto contained elsewhere in this prospectus. Our Business Overview. Thunder Fusion Corporation (“we”, “us”, “our”, or the “Company”) was incorporated in the State of Florida on April 21, 2011.Since inception, which was April 21, 2011, the Company has been engaged in organizational efforts and obtaining initial financing.The Company was formed as a vehicle to pursue a business combination and, as of May 31, 2013 had made no efforts to identify a possible business combination.Subsequent to our May 31, 2013 year-end we were subject to a change in control which has resulted in the new majority shareholder and our board of director members causing assets to be assigned to the Company. The Company selected May 31 as its fiscal year end. Plan of Operation. We were organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation.Our principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through utilization of our assets acquired subsequent to our year end. We do not currently engage in any business activities that provide cash flow.The costs of investigating and analyzing business combinations for the next 12 months and beyond such time will be paid with money in our treasury or with additional amounts, as necessary, to be loaned to or invested in us by our stockholders, management or other investors. We may choose to raise funds from a private offering of our securities under Rule 506 of Regulation D. There is no assurance that we will be able to obtain any such equity funding. During the next 12 months we anticipate incurring costs related to: (i) Filing of Exchange Act reports, and (ii) Business development We anticipate that our cost for filing Exchange Act reports for the next 12 months will be approximately $7,500. We believe we will be able to meet these costs through use of funds in our treasury and additional amounts, as necessary to be loaned by our invested in us by our stockholders, management or other investors. We are in the development stage, have negative working capital, negative stockholders’ equity and have not earned any revenues from operations to date.These conditions raise substantial doubt about our ability to continue as a going concern.Our ability to continue as a going concern is dependent upon our ability to develop additional sources of capital, generate revenue from our assets, and ultimately, achieve profitable operations.We will be subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies. 7 Results of Operations and Critical Accounting Policies and Estimates. The results of operations are based on preparation of financial statements in conformity with accounting principles generally accepted in the United States.The preparation of financial statements requires management to select accounting policies for critical accounting areas as well as estimates and assumptions that affect the amounts reported in the financial statements.The Company’s accounting policies are more fully described in Note 2 to the Notes of Financial Statements. Results of Operations for the development stage, April 21, 2011 (date of inception) through May 31, 2013. The Company was organized as of April 21, 2011.Due to the limited operations and the date of inception of April 21, 2011, the results of operations for the year ended May 31, 2013 are not comparable to a prior period. Revenues. Total Revenue.Total revenues for the development stage April 21, 2011 (date of inception) through May 31, 2013 were $-0-. Operating Expenses. Total Operating Expenses.Total operating expenses for the development stage April 21, 2011 (date of inception) through May 31, 2013 were $6,902.Total operating expenses consisted of professional fees of $6,557 and general and administrative expenses of $345. Financial Condition. Total Assets.Total assets at May 31, 2013 were $130.Total assets consist of cash. Total Liabilities.Total liabilities at May 31, 2013 were $4,032.Total liabilities consist of accrued expenses of $2,502 and loans from Shareholders of 1,530. Liquidity and Capital Resources. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. The Company sustained a loss of $5,137 for the year ended May 31, 2013.The Company has an accumulated loss of $6,902 during the development stage, April 21, 2011 (date of inception) through May 31, 2013.Because of the absence of positive cash flows from operations, the Company will require additional funding for continuing the development and marketing of products. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. 8 We are presently able to meet our obligations as they come due through the support of our shareholders.At May 31, 2013 we had minimal assets and working capital (cash) of $130.Our working capital is due to the capital contributions of our shareholders. Our shareholders have provided the financial resources to fund our operations; however, there are no commitments for future funding. Net cash used in operating activities for the development stage April 21, 2011 (date of inception) through May 31, 2013 was $4,400.Net cash used in operating activities includes our net income (loss) and accrued expenses. Net cash provided by financing activities for the development stage April 21, 2011 (date of inception) through May 31, 2013 was $4,530.Net cash provided by financing activities includes the proceeds from stock sales of $3,000. We anticipate that our future liquidity requirements will arise from the need to fund our growth from operations, pay current obligations and future capital expenditures. The primary sources of funding for such requirements are expected to be cash generated from operations and raising additional funds from the private sources and/or debt financing.However, we can provide no assurances that we will be able to generate sufficient cash flow from operations and/or obtain additional financing on terms satisfactory to us, if at all, to remain a going concern. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis and ultimately to attain profitability.Our Plan of Operation for the next twelve months is to raise capital to implement our strategy.We do not have the necessary cash and revenue to satisfy our cash requirements for the next twelve months.We cannot guarantee that additional funding will be available on favorable terms, if at all. If adequate funds are not available, then we may not be able to expand our operations.If adequate funds are not available, we believe that our officers and directors will contribute funds to pay for some of our expenses. However, we have not made any arrangements or agreements with our officers and directors regarding such advancement of funds. We do not know whether we will issue stock for the loans or whether we will merely prepare and sign promissory notes. If we are forced to seek funds from our officers or directors, we will negotiate the specific terms and conditions of such loan when made, if ever. Although we are not presently engaged in any capital raising activities, we anticipate that we may engage in one or more private offering of our company’s securities after the completion of this offering.We would most likely rely upon the transaction exemptions from registration provided by Regulation D, Rule 506 or conduct another private offering under Section 4(2) of the Securities Act of 1933.See “Note 2 – Going Concern” in our financial statements for additional information as to the possibility that we may not be able to continue as a “going concern.” Subsequent Events. On July 25, 2013, Dr. Ruggero M. Santilli acquired from Company shareholders, Jay D. Solomon, Charles Godels and Nancy Hunt, a control block of stock in the Company consisting of two million nine hundred forty thousand (2,940,000) shares of restricted common stock of the Company for $35,000.00.Dr. Santilli utilized his own funds to acquire the shares of common stock of the Company.As a result of this acquisition, Dr. Ruggero M. Santilli owns 98% of the issued and outstanding shares of common stock of the Company.There are no arrangements or understandings with the former and new control groups regarding the election of directors or other matters.On July 25, 2013, Dr. Ruggero M. Santilli and Ms. Carla Santilli were appointed to the Board of Directors of the Company.On July 25, 2013, Dr. Ruggero M. Santilli was appointed President, Chief Executive Officer, Principal Executive Officer and Principal Accounting Officer of the Company.Also on July 25, 2013, Carla Santilli was appointed Secretary and Treasurer for the Company.The background information for each of these individual is set forth below. On July 25, 2013, Jay D. Solomon resigned his position as Director and President of the Company. A meeting of the Board of Directors of the Company took place whereby the Board’s approval of this resignation was given by written consent. On July 29, 2013, the Company filed with the Florida Secretary of State, Articles of Amendment to its Articles of Incorporation (the “Amendment”) which changed the name of the Company from CCJ Acquisition Corp. to Thunder Fusion Corporation.The Amendment also changed the principal office address of the Company to 150 Rainville Road, Tarpon Springs, Florida 34689. On August 10, 2013, the Company entered into an Asset Assignment Agreement (the “IBR Assignment Agreement”) with Institute For Basic Research, Inc., a Florida corporation (“IBR”) that also is beneficially controlled by our CEO, Dr. Santilli.Pursuant to the IBR Assignment Agreement, IBR irrevocably assigned to the Company all rights, title, ownership and interests in all of IBR’s internet website domain name assets, owned and hereinafter acquired by IBR including, but not limited to, all physical and intangible assets and intellectual property related to the assets. 9 On August 11, 2013, Thunder Fusion Corporation (the “Company”) entered into an Asset Assignment Agreement (the “Assignment Agreement”) with HyFuels, Inc., a Florida corporation (“HyFuels”) beneficially controlled by our Chief Executive Officer, Dr. Ruggero M. Santilli. Pursuant to the Assignment Agreement, HyFuels irrevocably assigned to the Company all physical assets, intangible assets, accounts receivable, intellectual property, accounting software, billing software, client lists, client prospects, trade secrets, proprietary property, the intellectual and physical property known as intermediate nuclear fusion without radiation, the physical property consisting of seven (7) Hadronic reactors, all copyrights, patents, patent applications, patent assignments, trademarks and anything having commercial or exchange value and the like. As a result of the execution of the Asset Assignment Agreement with HyFuels and the IBR Assignment Agreement, and resulting acquisition of the assets identified in such agreements, the Company has completed transactions that had the effect of causing it to cease being a shell company as defined in Securities and Exchange Commission Rule 12b-2. Off-Balance Sheet Arrangements. We have made no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Item 7A. Quantitative and Qualitative Disclosure About Market Risk. The registrant qualifies as a smaller reporting company, as defined by Rule 229.10(f)(1) and is not required to provide the information required by this Item. Item 8. Financial Statements and Supplementary Data. The report of the independent registered public accounting firm and the financial statements listed on the accompanying index at page F-1 of this report are filed as part of this report and incorporated herein by reference. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. We did not have any disagreements on accounting and financial disclosure with our accounting firm during the reporting period. Item 9A. Controls and Procedures (a)Management’s Annual Report on Internal Control over Financial Reporting. The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.The Company’s internal control over financial reporting is a process designed under the supervision of the Company’s Principal Executive Officer and Principal Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with the U.S. generally accepted accounting principles. 10 As of May 31, 2013, under the supervision and with the participation of our management, we conducted an evaluation of the effectiveness of the design and operations of our disclosure controls and procedures, as defined in Rule 13a-15(e) and 15d-15(e) promulgated under the Securities Exchange Act of 1934.Based on this evaluation, management concluded that our financial disclosure controls and procedures were not effective so as to timely identify, correct and disclose information required to be included on our Securities and Exchange Commission (“SEC”) reports due to the Company’s limited internal resources and lack of ability to have multiple levels of transaction review.Through the use of external consultants and the review process, management believes that the financial statements and other information presented herewith are materially correct. As of May 31, 2013, under the supervision and with the participation of our management, we conducted an evaluation of the effectiveness of the design and operations of our internal control over financial reporting, as defined in Rules 13a-15(f) or 15d-15(f) promulgated under the Securities Exchange Act of 1934 and based on the criteria for effective internal control described Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, management concluded that our internal control over financial reportingwas not effective so as to timely identify, correct and disclose information required to be included on our Securities and Exchange Commission (“SEC”) reports due to the Company’s limited internal resources and lack of ability to have multiple levels of transaction review.Through the use of external consultants and the review process, management believes that the financial statements and other information presented herewith are materially correct. The management including its Principal Executive Officer and Principal Financial Officer, does not expect that its disclosure controls and procedures, or its internal controls over financial reporting will prevent all error and all fraud.A control system no matter how well conceived and operated, can provide only reasonable not absolute assurance that the objectives of the control system are met.Further, the design of control system must reflect the fact that there are resource constraints, and the benefit of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any within the Company have been detected. This Annual Report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to the temporary rules of the SEC that permit the Company to provide only management’s report in this Annual Report. This report shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of this section, and is not incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. (b) Change in Internal Control Over Financial Reporting We have not made any significant changes to our internal controls subsequent to the Evaluation Date.We have not identified any significant deficiencies or material weaknesses or other factors that could significantly affect these controls, and therefore, no corrective action was taken. Item 9B. Other Information. NONE 11 PART III Item 10. Directors, Executive Officers and Corporate Governance. Directors and Executive Officers. The names and ages of our directors and executive officers as of May 31, 2013 are set forth below.Our Bylaws provide for not less than one and not more than fifteen directors.All directors are elected annually by the stockholders to serve until the next annual meeting of the stockholders and until their successors are duly elected and qualified. Name Age Position Jay D. Solomon 55 President, Director (1) (1) Mr. Solomon submitted his resignation on July 25, 2013. Background of Executive Officers and Directors. Jay D. Solomon, President and Director Jay D. Solomon has served as our President/Chairman of the Board of Directors since the inception of the Company. Mr. Solomon holds a B.A. degree from University of South Florida in Accounting. He sat and passed all four (4) parts of C.P.A. Exam in 1986 and is currently a licensed certified public accountant in the state of Florida. His current Memberships/Affiliations include the American Institute of Certified Public Accountants and the Florida Institute of Certified Public Accountants. Since December, 1993 when he became a partner in Godels & Solomon, L.C., C.P.A.’s he has continued as a managing member/partner in Godels & Solomon, LLC ("G&S"). His focus is "Traditional" (audit, accounting, estate & tax) and "nontraditional" (forecasts, projections, start-up’s, obtaining business financing, cash flow management services) services. His emphasis is on clients in the healthcare industry, dental industry, and resident owned mobile home park cooperatives for which he provides audit and ancillary services. However, he also provides these services, intermittently to clients in real estate, franchised fast food restaurants, marketing/distribution, automotive industry, retail, and a variety of other professional service businesses (law, architecture, mortuary services, etc.).Additionally, he has assisted various clients in the process of taking their small privately owned companies public. Mr. Solomon was the Treasurer and a Director of MCG Diversified, Inc. (“MCG”), a reporting company with the S.E.C.He began his positions at MCG in January 2001 and resigned on June 7, 2004. Mr. Solomon was an integral part of the Board of Directors that constructed the acquisition of Electro Energy, Inc. through a wholly-owned subsidiary of MCG.Electro Energy, Inc., as successor to MCG, has ceased reporting to the SEC. Mr. Solomon was the President and Chairman of the Board of Ivecon Corporation, a reporting company with the S.E.C. He began his position in 2004 and resigned in 2009. Mr. Solomon was an integral part of the Board of Directors that constructed the sale of Ivecon Corporation to Belmont Partners. Mr. Solomon resigned from the board of directors and as an officer of Ivecon on March 5, 2009. A. Significant Employees.None. B. Family Relationships.None. 12 C.Involvement in Certain Legal Proceedings. There have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders of decrees material to the evaluation of the ability and integrity of any director, executive officer, promoter or control person of Registrant during the past ten years. D.The Board of Directors acts as the Audit Committee, and the Board has no separates committees.The Company has no qualified financial expert at this time because it has not been able to hire a qualified candidate. Further, the Company believes that it has inadequate financial resources at this time to hire such expert.The Company intends to continue to search for a qualified individual for hire. Legal Proceedings. To the best of our knowledge, except as set forth herein, none of the directors or director designees to our knowledge has been convicted in a criminal proceeding, excluding traffic violations or similar misdemeanors, or has been a party to any judicial or administrative proceeding during the past five years that resulted in a judgment decree or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws, or finding of any violation of federal or state securities laws, except for matters that were dismissed without sanction or settlement. Meetings and Committees of the Board of Directors. We do not have a nominating committee of the Board of Directors, or any committee performing similar functions.Nominees for election as a director are selected by the Board of Directors. We do not yet have an audit committee or an audit committee financial expert.We expect to form such a committee composed of our non-employee directors.We may in the future attempt to add a qualified board member to serve as an audit committee financial expert in the future, subject to our ability to locate and compensate such a person.Despite the lack of an audit committee, those members of the board of directors that would otherwise be on our audit committee will continue to analyze and investigate our actual and potential businesses prospects as members of our board of directors.Furthermore, our entire board of directors is aware of the importance of the financial and accounting duel diligence that must be undertaken in furtherance of our business and they intend to conduct a comprehensive accounting financial analysis of the Company’s business. Item 11. Executive Compensation. The following table sets forth information concerning the annual and long term compensation of our Chief Executive Officer, and the executive officers who served a the end of the fiscal year May 31, 2013, for services rendered in all capacities to us.The listed individuals shall hereinafter be referred to as the “Named Executive Officers.”Currently, we have no employment agreements with any of our Directors or Officers.All of our directors are unpaid.Compensation for the future will be determined when and if additional funding is obtained. Annual Compensation Awards Payouts (a) (b) (c) (d) (e) (f) (g) (h) (i) Other Annual Restricted Securities LTIP All Other Name and Salary Bonus Compen- Stock Underlying Payouts Compen- principal position Year sation ($) Awards ($) Options/SARS sation ($) Jay D. Solomon (1), President -0- -0- -0- -0- -0- -0- -0- and Director -0- -0- -0- -0- -0- -0- -0- (1) There is no employment contract with Mr. Solomon at this time.Nor are there any agreements for compensation in the future.A salary and stock option and/or warrants program may be developed in the future. 13 The Company’s sole officer and director has not received any cash remuneration since inception. He will not receive any remuneration until the consummation of an acquisition.No remuneration of any nature has been paid for on account of services rendered by a director in such capacity. Our sole officer and director intends to devote very limited time (approximately 5 hours per week) to our affairs. It is possible that, after the Company successfully consummates a business with an unaffiliated entity, that the entity may desire to employ or retain one or a number of members of our management for the purposes of providing services to the surviving entity. However, the Company has adopted a policy whereby the offer of any post-transaction employment to members of management will not be a consideration in our decision whether to undertake any proposed transaction. No retirement, pension, profit sharing, stock option or insurance programs or other similar programs have been adopted by the Company for the benefit of its employees. There are no understandings or agreements regarding compensation our management will receive after a business combination that is required to be included in this table, or otherwise. Compensation Committee Interlocks and Insider Participation. As of May 31, 2013 our Board of Directors consisted of Mr. Jay D. Solomon. At present, the Board of Directors has not established any committees. Director Compensation. There are currently no compensation arrangements in place for members of the board of directors. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The following table sets forth information concerning the beneficial ownership of shares of our common stock with respect to stockholders who were known by us to be beneficial owners of more than 5% of our common stock as of May 31, 2013, and our officers and directors, individually and as a group.Unless otherwise indicated, the beneficial owner has sole voting and investment power with respect to such shares of common stock. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (“SEC”) and generally includes voting or investment power with respect to securities.In accordance with the SEC rules, shares of our common stock which may be acquired upon exercise of stock options or warrants which are currently exercisable or which become exercisable within 60 days of the date of the table are deemed beneficially owned by the optionees, if applicable.Subject to community property laws, where applicable, the persons or entities named below have sole voting and investment power with respect to all shares of our common stock indicated as beneficially owned by them. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner (1) Percent of Class (2) Common Stock Jay D. Solomon 8200 Seminole Blvd. Seminole, FL33772 % Common Stock Charles Godels 8200 Seminole Blvd. Seminole, FL33772 % Common Stock Nancy Hunt 8200 Seminole Blvd. Seminole, FL33772 % Common Stock All beneficial owners, Executive Officers and Directors as a Group (1) % (1) The percentages are based on of 3,000,000 shares of common stock issued and outstanding as of May 31, 2013. (2) A total of 3,000,000 shares of our common stock are considered to be outstanding as of May 31, 2013 pursuant to SEC Rule 13d-3(d) (1). 14 Item 13. Certain Relationships and Related Transactions, and Director Independence. Transactions with Related Persons, Promoters and Certain Control Persons. We utilize the office space and equipment of our management at no cost. On April 21, 2011, 1,000,000 shares were issued to Jay D. Solomon, our sole officer and director. Except as set forth above, there have been no related party transactions, or any other transactions or relationships required to be disclosed. Director Independence. We have not: · Established our own definition for determining whether our director or nominees for directors are “independent” nor has it adopted any other standard of independence employed by any national securities exchange or inter-dealer quotation system, though our current directors would not be deemed to be “independent” under any applicable definition given that he is an officer of the company; nor, · Established any committees of the Board of Directors. Given the nature of our company, its limited shareholder base and the current composition of management, the Board of Directors does not believe that we require any corporate governance committees at this time. The Board of Directors takes the position that management of a target business will establish: · Its own Board of Directors · Establish its own definition of “independent” as related to directors and nominees for directors, · Establish committees that will be suitable for its operations after the Company consummates a business combination Item 14. Principal Accounting Fees and Services. Audit fees Audit related fees Tax fees All other fees The Company does not currently have an audit committee. The normal functions of the audit committee are handled by the board of directors. 15 PART IV Item 15. Exhibits, Financial Statement Schedule. Exhibit Number and Description Location Reference (a) Financial Statements Filed herewith (b) Exhibits required by Item 601, Regulation S-K; Articles of Incorporation Initial Articles of Incorporation filed with Form 10 Registration Statement on July 21, 2011. See Exhibit Key Bylaws filed with Form 10 Registration Statement on July 21, 2011. See Exhibit Key Statement re: computation of per share Earnings. Note 2 to Financial Stmts. Code of Ethics See Exhibit Key Certificate of Chief Executive Officer And Principal Financial and Accounting Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Filed herewith Certification of Chief Executive Officer And Principal Financial and Accounting Officer pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Filed herewith (101.INS) XBRL Instance Document Filed herewith (101.SCH) XBRL Taxonomy Ext. Schema Document Filed herewith (101.CAL) XBRL Taxonomy Ext. Calculation Linkbase Document Filed herewith (101.DEF) XBRL Taxonomy Ext. Definition Linkbase Document Filed herewith (101.LAB) XBRL Taxonomy Ext. Label Linkbase Document Filed herewith (101.PRE) XBRL Taxonomy Ext. Presentation Linkbase Document Filed herewith Exhibit Key Incorporated by reference herein to the Company’s Form 10 Registration Statement filed with the Securities and Exchange Commission on July 21, 2011. Incorporated by reference herein to the Company’s Form 10 Registration Statement filed with the Securities and Exchange Commission on July 21, 2011. Incorporated by reference herein to the Company’s Form 10-Q Quarterly Report filed with the Securities and Exchange Commission on January 17, 2012. 16 Signatures Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THUNDER FUSION CORPORATION NAME TITLE DATE /s/ Dr. Ruggero M. Santilli Principal Executive Officer, Principal Accounting Officer, Chief Financial Officer, Chairman of the Board of Directors August 29, 2013 Dr. Ruggero M. Santilli Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. NAME TITLE DATE /s/ Dr. Ruggero M. Santilli Principal Executive Officer, Principal Accounting Officer, Chief Financial Officer, Chairman of the Board of Directors August 29, 2013 Dr. Ruggero M. Santilli /s/ Carla Santilli Director August 29, 2013 Carla Santilli Supplemental Information to be Furnished With Reports Filed Pursuant to Section 15(d) of the Act by Registrants Which Have Not Registered Securities Pursuant to Section 12 of the Act NONE 17 THUNDER FUSION CORPORATION f/k/a CCJ ACQUISITION CORP. (A Development Stage Entity) INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets at May 31, 2012 and May 31, 2013 F-3 Statements of Operations from April 21, 2011 (date of inception) through May 31, 2013 and for year ended May 31, 2013 F-4 Statement of Changes in Shareholders’ Equity from April 21, 2011 (date of inception) through May 31, 2013 F-5 Statements of Cash Flows from April 21, 2011 (date of inception) through May 31, 2013 and for year ended May 31, 2013 F-6 Notes to Financial Statements F-7 F-1 Messineo & Co, CPAs LLC 2cMullen Booth Rd Ste. 309 Clearwater, FL 33759-1362 T: (727) 421-6268 F: (727) 674-0511 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Thunder Fusion Corporation f/k/a CCJ Acquisition Corp. St. Petersburg, Florida We have audited the accompanying balance sheet of Thunder Fusion Corporation, f/k/a CCJ Acquisition Corp., (a development stage entity) as of May 31, 2013 and 2012 and the related statement of operations, stockholder’s equity and cash flows for the years then ended and the period from April 21, 2011 (date of inception) through May 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Thunder Fusion Corporation, f/k/a CCJ Acquisition Corp., (a development stage entity) as of May 31, 2013 and 2012 and the results of its operations and its cash flows for the years then ended and for the period from April 21, 2011 (date of inception) through May 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred a loss, has not emerged from the development stage, and may be unable to raise further equity. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Messineo & Co, CPAs LLC Clearwater, Florida August 29, 2013 F-2 THUNDER FUSION CORPORATION f/k/a CCJ ACQUISITION CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS May 31, 2013 May 31, 2012 ASSETS Current assets Cash $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accrued expenses $ $ Loans from Shareholders 0 Total current liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Preferredstock: $0.001 par value; 750,000,000 shares authorized; no shares issued or outstanding - - Common stock: $0.001 par value; 900,000,000 shares authorized; 15,000,000 and 15,000,000 shares issued and outstanding * Additional paid-in capital ) ) Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity $ $ * On August 12, 2013, the Board of Directors effectuated a 5 for 1 forward stock split.The shares have been retroactively restated to reflect the forward stock split. See accompanying notes to the financial statements F-3 THUNDER FUSION CORPORATION f/k/a/ CCJ ACQUISITION CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS For the year ended May 31, 2013 For the year ended May 31, 2012 FromInception, April 21, 2011 through May 31, 2013 REVENUE $
